          Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LUIS ROSA,                                     :     Civil No. 1:19-CV-1452
                                               :
           Plaintiff                           :     (Judge Rambo)
                                               :
v.                                             :     (Magistrate Judge Carlson)
                                               :
COMMONWEALTH OF                                :
PENNSYLVANIA,                                  :
                                               :
           Defendants                          :

                             MEMORANDUM OPINION

     I.       Factual Background

           This case, which comes before us for consideration of a motion to compel,

(Doc. 38), is an employment discrimination lawsuit brought by Luis Rosa, a former

official in the Pennsylvania Board of Probation and Parole. In his complaint, Rosa

alleges that he was discharged from his position in state government based upon his

race and in retaliation for his protesting an inappropriate sexual harassment program

conducted in December of 2017 with the approval of the Secretary of Corrections.

In the course of discovery, it is alleged that the justification for Rosa’s termination

was, in part, allegations that he had instructed staff to destroy certain documents.

This allegations was investigated by Office of State Inspector General (OSIG) and

it is reported that the OSIG concluded that the allegation was without merit.
     Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 2 of 11




      Viewing the OSIG investigation as being potentially relevant to the issues in

this lawsuit, and the question of whether these document destruction allegations

were a valid reason for Rosa’s termination or a pretextual excuse for some other

motivation, the plaintiff issued a subpoena to the OSIG seeking information

regarding this investigation. The instant discovery dispute involves this subpoena.

With respect to this subpoena, the parties had a discussion regarding the scope of the

subpoena, but it is now evident that this discussion did not lead to a genuine

understanding since much of the parties’ dispute regards what it is they agreed to do.

As to this issue, however, it is conceded that the parties agreed as follows:

      The Plaintiff’s subpoena was to be limited to the following matters:

      How OSIG was tasked to investigate a Pennsylvania Board of
      Probation and Parole (PBPP) Director in 2017 but not tasked to
      investigate the same Director in October 2017 for the same or related
      alleged misconduct;

      How the April 2017 “complaint” was made;

      The witnesses OSIG spoke to that confirmed the complaint was without
      merit;

      The substance (and veracity) of those witnesses’ testimony; and

      How and when the results of the OSIG investigation were shared with
      DOC and/or PBPP (as well as other Commonwealth agencies).

      (Doc. 40 at 9).

Despite this discussion of the scope of the subpoena, at the time of the deposition of

the subpoenaed witness, counsel promptly found themselves embroiled in
                                          2
    Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 3 of 11




disagreements, disputes which inspired this motions to compel. (Doc. 38). The

motion is fully briefed and we have instructed the OSIG to provide us with their

modest investigative file for in camera review. Having considered this matter, and

reviewed these materials, the motion to compel will be granted, in part.

      II.    Discussion

      Several basic guiding principles inform our resolution of this discovery

dispute which, in essence, seeks to enforce a subpoena issued by the plaintiff. At the

outset, “Rule 45 of the Federal Rules of Civil Procedure establishes the rules for

discovery directed to individuals and entities that are not parties to the underlying

lawsuit. Fed. R. Civ. P. 45. A subpoena under Rule 45 ‘must fall within the scope of

proper discovery under Fed. R. Civ. P. 26(b)(1).’” First Sealord Sur. v. Durkin &

Devries Ins. Agency, 918 F. Supp. 2d 362, 382 (E.D. Pa. 2013) (quoting OMS Invs.,

Inc. v. Lebanon Seaboard Corp., No. 08–2681, 2008 WL 4952445, at *2 (D.N.J.

Nov. 18, 2008)). Rule 45 also confers broad enforcement powers upon the court to

ensure compliance with subpoenas, while avoiding unfair prejudice to persons who

are the subject of a subpoena’s commands. In this regard, it is well settled that

decisions on matters pertaining to subpoena compliance rest in the sound discretion

of the trial court and will not be disturbed absent a showing of an abuse of that

discretion. R.J. Reynolds Tobacco v. Philip Morris Inc, 29 F. App’x 880, 881 (3d

Cir. 2002). This far-reaching discretion extends to decisions regarding how to

                                          3
    Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 4 of 11




enforce compliance with subpoenas, where “[i]t is well-established that the scope

and conduct of discovery are within the sound discretion of the trial court.”

Coleman-Hill v. Governor Mifflin School Dist., 271 F.R.D. 549, 552 (E.D. Pa. 2010)

(quoting Guinan v. A.I. duPont Hosp. for Children, No. 08–228, 2008 WL 938874,

at *1 (E.D. Pa. Apr. 7, 2008); Marroquin–Manriquez v. INS, 699 F.2d 129, 134 (3d

Cir. 1983)) (internal quotations omitted).

      This broad discretion, however, is guided by certain general principles. At the

outset, when considering a motion to quash or modify a subpoena, we are enjoined

to keep in mind that the reach of a subpoena is defined by the proper scope of

discovery in civil litigation. Wright v. Montgomery County, No. 96-4597, 1998 WL

848107, *2 (E.D. Pa. Dec. 4, 1998). The scope of what type of discovery may be

compelled is defined by Rule 26(b)(1) of the Federal Rules of Civil Procedure, which

provides as follows:

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties’ relative
      access to relevant information, the parties’ resources, the importance of
      the discovery in resolving the issues, and whether the burden or expense
      of the proposed discovery outweighs its likely benefit. Information
      within this scope of discovery need not be admissible in evidence to be
      discoverable.

Fed. R. Civ. P. 26(b)(1).

                                             4
     Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 5 of 11




      Thus, at the outset, it is clear that Rule 26’s broad definition of that which can

be obtained through discovery reaches only “any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.”

Fed. R. Civ. P. 26. Therefore, valid claims of relevance, privilege, and

proportionality cabin and restrict the court’s discretion in ruling on discovery issues.

Moreover, in ruling upon objections to a subpoena, “this court is required to apply

the balancing standards—relevance, need, confidentiality, and harm. And even if the

information sought is relevant, discovery is not allowed where no need is shown, or

where compliance is unduly burdensome, or where the potential harm caused by

production outweighs the benefit.” Mannington Mills, Inc. v. Armstrong World

Indus., Inc., 206 F.R.D. 525, 529 (D. Del. 2002). The court’s evaluation of a motion

to quash a Rule 45 subpoena is also governed by shifting burdens of proof and

persuasion. Accordingly, “the subpoenaing party bears the initial burden to establish

the relevance of the material sought, and then the burden shifts to the subpoenaed

party to demonstrate that the subpoena seeks privileged or otherwise protected

material under Rule 45.” L.W. v. Lackawanna Cty., Pa., No. 3:14-CV-1610, 2015

WL 1499865, at *1 (M.D. Pa. Apr. 1, 2015) (citing In re Domestic Drywall Antitrust

Litig., 300 F.R.D. 234 (E.D. Pa. 2014)).

      Further, when considering agency investigative records, like the records of the

OSIG, we are also cautioned that we must examine:
                                           5
     Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 6 of 11




      [T]he extent to which disclosure will thwart governmental processes by
      discouraging citizens from giving the government information; (2) the
      impact upon persons who have given information of having their
      identities disclosed; (3) the degree to which governmental self-
      evaluation and consequent program improvement will be chilled by
      disclosure; (4) whether the information sought is factual data or
      evaluative summary; (5) whether the party seeking the discovery is an
      actual or potential defendant in any criminal proceeding either pending
      or reasonably likely to follow from the incident in question; (6) whether
      the police investigation has been completed; (7) whether any intra-
      departmental disciplinary proceedings have arisen or may arise from
      the investigation; (8) whether the plaintiff's suit is non-frivolous and
      brought in good faith; (9) whether the information sought is available
      through other discovery or from other sources; and (10) the importance
      of the information sought to the plaintiffs’ case.

      Frankenhauser v. Rizzo, 59 F.R.D. 339, 344 (E.D. Pa. 1973).

Rosa-Diaz v. Harry, No. 1:17-CV-2215, 2018 WL 6322967, at *3 (M.D. Pa. Dec. 4,

2018). Finally, case law construing OSIG claims of privilege in the context of third-

party subpoenas for investigative records has consistently noted that Pennsylvania

law disfavors assertions of privilege; that any investigative, executive or deliberative

privilege is to be narrowly construed; and that the privilege typically does not

embrace simple factual reports. See Van Hine v. Dep't of State of Com., 856 A.2d

204, 210 (Pa. Commw. Ct. 2004).

      Guided by these principles, we find that the subpoena to the OSIG seeks

information that is relevant to the claims and defenses in this case since the OSIG

investigation may either support, or refute, any argument that Rosa’s discharge was

justified based upon workplace misconduct.

                                           6
    Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 7 of 11




      Finding that this information is relevant to the issues raised in this case, and

further concluding that the claims of investigative or deliberative privilege should

be narrowly tailored to protect deliberative processes “but not simple factual reports

and summaries,” Van Hine 856 A.2d at 210, we have examined the OSIG in camera

submission and conclude as follows:

      First, as to Documents 10 through 20 listed in the OSIG privilege log, there is

no claim of privilege. Instead, the documents were withheld on relevance grounds.

While we find that these documents, which consist primarily of public records, have

limited relevance, we believe that there is a sufficient showing of relevance to

warrant disclosure of these documents. Therefore, these documents should be

produced.

      Second, as to Documents 21 through 23, it is represented that these records

are in the plaintiff’s possession or have been produced in an unredacted form.

Accordingly, no further action is required with respect to these records.

      As for the remaining items identified in the OSIG privilege log, we find that

additional disclosures of these records are necessary. We reach this conclusion based

upon our determination that the documents have potential relevance to the issues in

this lawsuit. We are also guided by the fact that many of these records relate to

“simple factual reports and summaries.” Van Hine 856 A.2d at 210. Finally, we find




                                          7
     Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 8 of 11




it difficult to reconcile the withholding of these records with the apparent concession

by the OSIG that the plaintiff was entitled to information concerning:

      How OSIG was tasked to investigate a Pennsylvania Board of
      Probation and Parole (PBPP) Director in 2017 but not tasked to
      investigate the same Director in October 2017 for the same or related
      alleged misconduct;

      How the April 2017 “complaint” was made;

      The witnesses OSIG spoke to that confirmed the complaint was without
      merit;

      The substance (and veracity) of those witnesses testimony; and

      How and when the results of the OSIG investigation were shared with
      DOC and/or PBPP (as well as other Commonwealth agencies).

      (Doc. 40 at 9).

      Given these concessions by the OSIG, it is difficult to understand how the

agency can now justify the wholesale withholding of reports of interview which

contain factual reports or summaries. Likewise, in light of the agreement reached by

the OSIG, it seems that communications identifying how the investigation began and

what agencies received results of the investigation are appropriate subjects of

inquiry. Further, while the OSIG cites whistleblower confidentiality provisions of

state law in declining to identify the complainant or witnesses, we are unable to

reconcile this objection with the agency’s prior agreement that the plaintiff was

entitled to information concerning the witnesses OSIG spoke to who confirmed that

this complaint against Rosa was without merit. We also note that at least one of the
                                          8
    Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 9 of 11




in camera documents, Document 5, seems to indicate that the complainant waived

confidentiality to some degree.

      While these concessions by OSIG may be viewed as a waiver of objections,

we recognize that this apparent concession by OSIG may not fully protect the third-

party privacy interests of the complainant and interviewed witnesses. Therefore, we

will adopt the following course: Documents 1 through 5 and 7 through 9 shall be

produced with the names of the witnesses and complainants redacted. If upon

review, the plaintiff seeks disclosure of the identities of these witnesses or

complainant, then OSIG will provide these individuals with notice of this demand

so they may lodge any objections based upon their state law privacy interests that

were not waived by the OSIG. OSIG will also produce Document 6 in its entirety.

      Finally, if upon review of these documents the plaintiff seeks to further depose

an OSIG representative, that deposition will be limited to the areas agreed to by the

parties, testimony regarding factual matters revealed in the investigation, and will

not entail any deliberative processes.

      An appropriate order follows.




                                          9
     Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 10 of 11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LUIS ROSA,                                   :      Civil No. 1:19-CV-1452
                                             :
      Plaintiff                              :      (Judge Rambo)
                                             :
v.                                           :      (Magistrate Judge Carlson)
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA,                                :
                                             :
      Defendants                             :


                                        ORDER

      AND NOW, this 22nd day of April, 2021, in accordance with the

accompanying Memorandum Opinion, IT IS ORDERED that the plaintiff’s Motion

to Compel is GRANTED in part as follows:

      First, as to Documents 10 through 20 listed in the OSIG privilege log, there is

no claim of privilege. Instead, the documents were withheld on relevance grounds.

While we find that these documents, which consist primarily of public records, have

limited relevance, we believe that there is a sufficient showing of relevance to

warrant disclosure of these documents. Therefore IT IS ORDERED that these

documents be produced.

      Second, Documents 1 through 5 and 7 through 9 shall be produced with the

names of the witnesses and complainants redacted. If, upon review, the plaintiff
                                        10
    Case 1:19-cv-01452-SHR-MCC Document 51 Filed 04/22/21 Page 11 of 11




seeks disclosure of the identities of these witnesses or complainant, then OSIG will

provide these individuals with notice of this demand so they may lodge any

objections based upon their state law privacy interests that were not waived by the

OSIG.

      Third, OSIG will also produce Document 6 in its entirety.

      Finally, if upon review of these documents the plaintiff seeks to further depose

an OSIG representative, that deposition will be limited to the areas agreed to by the

parties, testimony regarding factual matters revealed in the investigation, and will

not entail any deliberative processes.



                                              S/Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                         11
